        Case 1:17-cv-02139-KBJ Document 116 Filed 12/29/20 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

                            )
STATE OF MARYLAND, et al.,  )
                            )
          Plaintiffs,       )
                            )
          v.                )                    No. 17-cv-2139 (KBJ)
                            )
UNITED STATES DEPARTMENT OF )
EDUCATION, et al.,          )
                            )
          Defendants.       )
                            )


                       ORDER DISMISSING CASE AS MOOT

       On December 22, 2020, a Special Panel of the D.C. Circuit issued a per curiam

order that vacated this Court’s prior Order dismissing Plaintiffs’ claims for lack of

Article III standing and directed this Court to enter an Order dismissing Plaintiffs’

claims on mootness grounds. See Order, Maryland v. U.S. Dep’t of Educ., No. 20-5268

(D.C. Cir. Dec. 22, 2020). Pursuant to that directive, and as addressed in the

accompanying Memorandum Opinion on Remand After Vacatur of this Court’s Prior

Dismissal Order and Opinion, it is hereby

       ORDERED that the instant case is DISMISSED AS MOOT.


DATE: December 29, 2020                   Ketanji Brown Jackson
                                          KETANJI BROWN JACKSON
                                          United States District Judge
